Name: Commission Regulation (EC) No 487/2002 of 18 March 2002 granting a temporary derogation from Regulations (EC) No 1371/95 and (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the egg and poultrymeat sectors
 Type: Regulation
 Subject Matter: European Union law;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32002R0487Commission Regulation (EC) No 487/2002 of 18 March 2002 granting a temporary derogation from Regulations (EC) No 1371/95 and (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the egg and poultrymeat sectors Official Journal L 076 , 19/03/2002 P. 0010 - 0010Commission Regulation (EC) No 487/2002of 18 March 2002granting a temporary derogation from Regulations (EC) No 1371/95 and (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the egg and poultrymeat sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), as last amended by Commission Regulation (EC) No 1516/96(2), and in particular Article 3(2), Article 8(13) and Article 15 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(3), as last amended by Commission Regulation (EC) No 2916/95(4), and in particular Article 3(2), Article 8(12) and Article 15 thereof,Whereas:(1) Article 3(3) of Commission Regulation (EC) No 1371/95(5), as last amended by Regulation (EC) No 2260/2001(6), and Commission Regulation (EC) No 1372/95(7), as last amended by Regulation (EC) No 1383/2001(8), provides that export licences are to be issued on the Wednesday following the week in which the licence applications are lodged provided that no particular measures have been taken by the Commission in the meantime.(2) Because of public holidays in 2002 and the irregular publication of the Official Journal of the European Communities during those holidays, the period for consideration will be too brief to guarantee proper administration of the market. It should therefore be extended temporarily.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 3(3) of Regulations (EC) No 1371/95 and (EC) No 1372/95, licences for which applications are lodged during the periods specified below shall be issued on the corresponding dates provided that no particular measures, as provided for in paragraph 4 of that Article, have been taken prior to those dates:- from 25 to 29 March 2002, to be issued on 4 April 2002,- from 13 to 17 May 2002, to be issued on 23 May 2002,- from 16 to 20 December 2002, to be issued on 31 December 2002,- from 23 to 27 December 2002, to be issued on 6 January 2003.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 189, 30.7.1996, p. 99.(3) OJ L 282, 1.11.1975, p. 77.(4) OJ L 305, 19.12.1995, p. 49.(5) OJ L 133, 17.6.1995, p. 16.(6) OJ L 305, 22.11.2001, p. 11.(7) OJ L 133, 17.6.1995, p. 26.(8) OJ L 186, 7.7.2001, p. 26.